Citation Nr: 1703418	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

It is at least as likely as not that the Veteran's pulmonary disability, to include asbestosis, is causally or etiologically related to asbestos exposure during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for asbestosis has been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1154(b); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his pulmonary disability, to include asbestosis, is related to his exposure to asbestos during active service.  Specifically, he contends while he was stationed on the USS Kitty Hawk and USS Krishna, he was exposed to asbestos on a regular basis, with little protection, as part of his job as both a deck hand and a fireman on those ships.  The Board finds that the probative medical evidence of record, which includes both positive and negative nexus opinions from the VA and private physicians, is at least in equipoise regarding whether there is an etiological connection between the Veteran's current asbestosis and exposure to asbestos during service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the claim for service connection for asbestosis must be granted. 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board finds that the Veteran currently has a pulmonary disability, to include asbestosis.  A review of the private examination and medical records shows that the Veteran's treating physicians have all diagnosed the Veteran with a series of disabilities, to include asbestosis, early mesothelioma, and mild chronic obstructive pulmonary disease (COPD).

The Board also finds that the in-service exposure to asbestos has also been established by the record, and has been conceded by the VA.  However, the level and length of the Veteran's exposure to asbestos has not been conceded.  The Board notes that the Veteran's lay assertions have been consistent regarding his duties and circumstances of exposure while deployed on the USS Kitty Hawk and USS Krishna.  Specifically, the Veteran asserts that while stationed on the USS Kitty Hawk, he was exposed to asbestos constantly as he stood watch as a firefighter during the refitting of the ship, which included dismantling of the steam pipes that were insulated with asbestos.  During testimony before the Board, the Veteran described his experience as working in a white fog, with airborne asbestos everywhere in brittle pieces breaking away from the insulation.  A close review of the Veteran's service records confirms the Veteran's assignment to the USS Kitty Hawk while it was docked in Charleston, South Carolina, for refitting. 

The Veteran also further asserts exposure to asbestos while station on the USS Krishna.  There, the Veteran noted that a boiler explosion on the ship shredded the boiler room to include the insolation, which was asbestos.  The Veteran noted he worked on the clean-up crew for the accident and was not only exposed to, but also handled asbestos on a daily basis.  

The Board finds the Veteran's lay accounts to be both credible and competent with regards to the level and extent of his in service exposure to asbestos.  The Board finds that Veteran has not only been consistent with the claims, but also vivid in details with regard to the extent he was exposed to such materials.  Those claims are corroborated by the fact that he served on a ship during its refitting.  Therefore, exposure to asbestos is not only conceded, but the Board also finds that the lay statements from the Veteran also support the claimed extent and circumstance of exposure. 

Therefore, the Board turns to the final requirement to establish service connection, of whether the current disability is related to the inservice exposure.  The Board notes that for the Veteran to succeed in establishing service connection, the evidence of record must show that the Veteran's current asbestosis is etiologically or causally related to asbestos exposure during active service.  The record contains both positive and negative evidence regarding a nexus between the Veteran's exposure and current asbestosis from both VA examiners and the Veteran's treating physicians.

During the pendency of this appeal, the Veteran submitted several examination reports and medical opinion letters from private medical professional with regard to his asbestosis.  Specifically, the evidence included examination reports from Dr. B.B., a pulmonary specialist; S.W., a physician's assistant; and Dr. K.S, also a pulmonary specialist, which offer diagnoses of pulmonary disabilities, to include a diagnosis of asbestosis after physical examinations, to include X-ray diagnostics.  In addition to those examination reports, all three medical professionals offered opinions confirming the link between diagnosed asbestosis and active service.

In a November 2010 medical opinion letter completed by S.W., regarding the etiology of the diagnosed asbestosis, the examiner found that the Veteran's asbestosis was in fact related or the result of inservice asbestos exposure.  The opinion noted consideration of the Veteran's claims regarding exposure while serving aboard the USS Kitty Hawk and the USS Krishna, and concluded that the Veteran's current diagnosed asbestosis was as likely as not the result of inservice exposure.

In another November 2010 medical opinion, Dr. B.B. similarly noted that the Veteran's asbestosis was the result of, or caused by, asbestos exposure during active service.  Dr. B.B. noted that the opinion was based his review of the Veteran's lay statements, medical history, and current diagnosis. 

Finally, in another, but separate medical opinion by Dr. K.S., the Veteran's asbestosis was again etiologically connected with asbestos exposure during service.  Dr. K.S. again found that the currently diagnosed asbestosis was the result of exposure during service to asbestos.    

The Veteran was provided two VA examinations during the pendency of the claim, in March 2014 and December 2014.  During those examinations, the VA examiners reviewed the claims file, the relevant medical history reports, and conducted examinations of the Veteran.  During the March 2014 examination, the Veteran was diagnosed with asbestosis.  However, the examiner provided no theories of etiology.  An opinion regarding the etiology of his diagnosed condition was obtained in December 2014.  In that report, the VA examiner noted that based on the Veteran's military occupational specialty as a deck hand, that the Veteran's level and time of exposure to asbestos was minimal, and that based on the presiding medical treatise on exposure to asbestos, that exposure was not sufficient for subsequent development of asbestosis.  As a counterpoint, the examiner noted that the Veteran worked as a sheet worker after service, and that exposure was most likely sufficient to cause the currently diagnosed asbestosis. 

The Board finds that VA examiner's opinion to be not probative on several fronts.  First, the VA examiner in considering the level and extent of the Veteran's exposure to asbestos during service did not seem to consider the Veteran's lay assertion of working in the boiler room or standing in a fog of asbestos, while on the USS Krishna and USS Kitty Hawk, respectively.  The examiner seems to have assumed the Veteran's level of minimal exposure based on the Veteran's occupational specialty as a deckhand, and there is no indication the examiner considered those facts in which the Board has found herein to be probative of the Veteran's actual exposure.  The Board finds much less probative weight is assigned to the VA examiner's opinion as it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) (Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Furthermore, even assuming the December 2014 examiner considered the Veteran's lay statements, the etiology rationale remains inadequate.  The examiner further noted that the Veteran's asbestosis was more than likely related to the Veteran's sheet metal occupation prior to and after service.  The Board finds that the opinion is again based on a mischaracterized factual premise.  During the Board hearing, the Veteran noted his specific jobs prior to and after his service did not include any contact or exposure to asbestos.  He noted that for a short period he worked at an uncle's construction company, but he was only running parts, and did not actual sheet metal work.  Similarly, prior to service, the Veteran noted that he was only in vocational schooling for that work, and did not actually work or perform those jobs as he entered active service.  

Accordingly, the Board finds that as the VA examiner's negative nexus opinion was based on inaccurate factual basis, and did not consider the Veteran's lay statements with regard to the level and extent of exposure.  Therefore, that opinion can only be assigned limited probative value. 

The Board in reviewing the entire record in its totality finds that with regard to the issue of nexus, that the evidence of record is at least in equipoise.  Specifically, the Board finds that both the positive private treatment records and the negative VA opinion to be at least equally probative on the topic of establishing or discounting an etiological relationship between the Veteran's current disability and inservice exposure to asbestos.  The medical opinions on both ends were based on medical examinations of the Veteran, and other appropriate tests. 

Consequently, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the Veteran.  As to the question of the etiology of the Veteran's asbestosis the Board finds that the probative weight falls in the affirmative for the Veteran in connecting asbestosis and service.  Therefore, the claim of service connection for asbestosis must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for asbestosis is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


